IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-21032
                         Conference Calendar



BERNARD MARCHE, In the Matter of
the Extradition of,

                                          Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                          Movant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-2910
                       - - - - - - - - - -
                          June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Bernard Marche appeals from the district court’s final order

of extradition ordering that Marche be extradited to France to

face criminal charges.   This court has previously denied Marche’s

request for a stay of extradition pending this appeal.   The

Supreme Court, through Justice Scalia, also denied Marche’s

request for a stay of extradition.   Following these rulings,

Marche was extradited to France.   The Government has moved to

dismiss Marche’s appeal as moot, asserting that Marche’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-21032
                                  -2-

extradition to France terminates the jurisdiction of this court.

The Government is correct, and the motion to dismiss Marche’s

appeal as moot is GRANTED.    Marche’s motions for dismissal of

court-appointed counsel and for permission to proceed pro se on

appeal also are denied as MOOT.

     APPEAL DISMISSED.